        Case 1:18-cv-08828-KPF Document 6 Filed 10/03/18 Page 1 of 1



UNITED STATES DISTRICT COURT                                   USDC SDNY
                                                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                               ELECTRONICALLY FILED
                                                               DOC #: _________________
JASON B. NICHOLAS, KRISTINE                                                 October 3, 2018
                                                               DATE FILED: ______________
RAKOWSKY, LIANE NIKITOVICH,

                          Plaintiffs,
                                                       18 Civ. 8828 (KPF)
                   -v.-
                                                                ORDER
DONALD J. TRUMP, WILLIAM B.
LONG,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      For the reasons set forth in Court earlier today, Plaintiffs’ motion for a

temporary restraining order is DENIED. The Clerk of Court is directed to

terminate the motion at Docket Entry 3.

      SO ORDERED.

Dated: October 3, 2018
       New York, New York

                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                 A copy of this Order was mailed by Chambers to:

                                    Liane Nikitovich
                                    425 Riverside Drive, 10F
                                    New York, NY 10025
